Citation Nr: 1542707	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-14 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 3 to March 15, 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2015, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is associated with the record.

Following issuance of the most recent supplemental statement of the case in April 2014, the Veteran, through his representative, submitted additional evidence along with a waiver of consideration of the evidence by the Agency of Original Jurisdiction.  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c) (2015).

In the below decision, the Board grants entitlement to a TDIU.  However, the Board does not establish an effective date for the award of a TDIU.  Rather, the RO will set an effective date after determining when entitlement arose.  This preserves the Veteran's right to appeal the effective date set by the RO.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has been service connected for a single disability that has been rated as 70 percent disabling.

2.  The evidence of record is at least at relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).  In this decision, the Board grants entitlement to a TDIU.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those set forth in Bryant v. Shinseki, 23 Vet. App. 384 (2010), is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

Summary of the Evidence

The Veteran contends that his service-connected disability prevent him from securing or following a substantially gainful occupation.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in July 2010.  During the entire appeal period, service connection has been in effect for posttraumatic stress disorder (PTSD), which has been rated as 70 percent disabling.  As such, throughout the appeal period, the Veteran has been service-connected for a single disability rated at 60 percent or more, and the schedular requirements for entitlement to a TDIU have been met.  See 38 C.F.R. § 4.16(a).

The record shows that the Veteran has an eighth grade education without additional training.  See, e.g., Social Security Administration (SSA) records.  Following separation from active service in March 1968, the Veteran worked for about a year as a bagger at a grocery store.  He then worked for approximately 23 years as a coal miner until the mine shut down in 1993.  The Veteran has indicated that he then attempted to get another job, but became depressed to the point where he could not continue looking.  See June 2015 Board hearing transcript.  The record further shows that the Veteran was found disabled under SSA regulations beginning May 1, 1995, due to major depression and a personality disorder, and began receiving SSA disability benefits on that date.  See SSA Administrative Law Judge decision dated in August 1998.

The Veteran was afforded a VA PTSD examination in December 2009.  The December 2009 VA examiner reviewed the claims file, and interviewed the Veteran.  At the examination, the Veteran reported psychiatric symptoms of depressed mood nearly every day, poor sleep with disturbing dreams of in-service stressors, fatigue and low energy during the day with occasional napping, low appetite, crying spells and intrusive thoughts occurring nearly every day related to the in-service stressors, and daily suicidal ideation with vague plans but without intention.  He further reported that his relationship with his wife was currently "sometimes alright and sometimes not," and involved verbal irritability on his part.  He reported one physical altercation with his wife in which he choked her and another incident in which he fired a gun at his wife as she drove away from their home.  He indicated that he has never felt comfortable around others or in public.  He also stated that he has two children and that he had not had contact with his children in the prior 4 to 5 years.  He denied social contact with people other than his wife and treatment providers.  He denied leisure pursuits.

A mental status examination at the December 2009 VA examination revealed that the Veteran was dressed in disheveled clothing.  His psychomotor activity was lethargic and fatigued, and his speech was impoverished, soft, or whispered.  He had a flat affect and depressed and dysphoric mood, and his thought processes demonstrated a paucity of ideas.  He was fully oriented, but easily distracted, and was unable to perform serial sevens or spell a word backward.  His recent and immediate memory was mildly impaired.  He was observed to sustain a reasonable degree of attention and concentration during the memory assessment portion of the examination.  The Veteran reported that, when he was still working, he got into at least one physical altercation with another employee, but that he was able to enjoy more solitary duties and would carry out such duties voluntarily.  The examiner diagnosed the Veteran with PTSD; depressive disorder, not otherwise specified (NOS); and personality disorder NOS.  The examiner opined that the Veteran's PTSD symptoms result in reduced reliability and productivity and that the Veteran's prognosis of improvement was poor given the Veteran's psychosocial factors such as education level and reported interpersonal difficulties, but that the Veteran remains employable from a mental health standpoint.

In June 2011, the Veteran underwent a private psychological evaluation with J. R. Atkinson, Jr., M.A., a licensed clinical psychologist.  During the evaluation, the Veteran was vague and subdued, showed indications of an underlying cognitive disorder, and frequently left out information from his responses.  On mental status examination, the Veteran was alert, but had a short attention span.  His attitude was cooperative.  He had a moderately impaired ability to abstract and a severely impaired ability to calculate during the serial sevens test.  His affect was somewhat diminished, and the Veteran reported his current mood as "sad" and his usual mood as "sad, mad," and indicated that he experiences mood swings.  He reported a history of suicide attempts, daily thoughts of suicide, low energy level, sleep problems, anxiety, agitation, and obsessive ruminations about his in-service stressors and about well-known serial killers.  He endorsed paranoia, and dislike and distrust of others, especially the police.  His general fund of information and insight were poor, and his judgement was fair.  The examiner concluded that the Veteran's psychiatric symptoms have a significant impact on his life, especially his relations with others.  The examiner opined that the Veteran's prognosis is poor and that the Veteran "meets all criteria for unemployability."

In July 2012, the Veteran underwent a private vocational evaluation conducted by C. Vass, R.N, M.S., C.R.C., C.C.M., C.L.C.P., Q.R.P., a rehabilitation specialist.  Mr. Vass indicated that he reviewed at least part of the record.  The Veteran reported to Mr. Vass that he is independent in his activities of daily living, has a valid driver's license but does not drive, and has strained relationships with his family members.  He further reported sleeping two to four hours per night, waking due to flashbacks, and having chronic fatigue that leads to napping through the day.  Mr. Vass noted that, under the United States Department of Labor's Dictionary of Occupational Titles, the Veteran's past work as a grocery bagger is characterized as medium in exertional requirements with a specific vocational preparation level of 2, which represents unskilled work.  His past work as a coal miner is characterized as heavy work with a specific vocational preparation level of 2.  Mr. Vass noted that the Veteran has no computer or clerical skills, has never worked as a supervisor, and has no transferrable skills to light or sedentary employment.  Mr. Vass summarized relevant information from the record, to include the findings of the December 2009 VA examiner and the findings in the June 2011 private psychological examination.  Mr. Vass opined that the Veteran cannot engage in gainful employment at any exertional level due to the mental compromise associated with his service-connected disability.  As a rationale for the opinion, Mr. Vass noted, among other things, the December 2009 VA examiner's assignment of a global assessment functioning (GAF) score of 50, the June 2011 private examiner's assignment of a GAF score of 45.  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), GAF scores from 41 to 50 indicate that the examinee has serious symptoms or a serious impairment in social or occupational functioning.

The Veteran was afforded another VA psychological examination in March 2013.  The March 2013 VA examiner reviewed "medical records."  At the examination, the Veteran reported depressed mood every day for most of the day.  He also endorsed sleep disturbance, crying spells, poor appetite, decreased motivation, passive suicidal ideation most days, intrusive trauma-related thoughts every day, anxiety, and disturbing dreams.  He further reported "ups and downs" in his relationship with his wife, that he does not regularly leave his home, and that he is irritable and verbally acts out such that his marital relationship is strained.  He indicated that he does not have regular contact with his son and that he has no friends outside his family.  The examiner assigned the Veteran a GAF score of 50, and opined that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  The examiner did not provide an opinion as to whether the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.

The private treatment evidence of record shows that the Veteran was admitted to a private facility in September 1993 and February 1994 for suicide attempts.  The VA treatment records show that the Veteran is seen on an ongoing basis for outpatient mental health care and is prescribed a number of psychiatric medications to manage his PTSD symptoms.  During the course of treatment the Veteran has reported symptoms consistent with those documented in the private and VA examination reports of record, which are summarized above, to include distressing nightmares, disturbed sleep, irritability, difficult family relationships, depressed mood, and suicidal ideation.  He has been assigned GAF scores ranging from 50 to 60.  According to the pertinent sections of the DSM-IV, GAF scores from 51 to 60 indicate that the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.

At the June 2015 Board hearing, the Veteran reported that he last worked as a coal miner in 1993.  He reported that, toward the end of his time as a coal miner, he got into a physical altercation with a fellow miner who the Veteran felt was being unsafe.  The Veteran reported daily suicidal ideation, poor temper control, strained marital relationship, poor hygiene practices, physical altercations with his wife, and lack of friends.  The Veteran reported that he spends part of each day in bed.  He fears that someone might hurt him or that he may hurt someone else.  He takes four naps per day, and feels sleepy after taking his medications.

Analysis

In view of the foregoing, the Board finds that the evidence of record is at least at relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disability.  The evidence shows that the Veteran has a wide range of psychiatric symptoms that have been medically attributed to his service-connected disability and that would significantly affect his ability to secure or follow a substantially gainful occupation.  Specifically, he has endorsed irritability, difficulty maintaining friendly and familial relationships, and a history of violent workplace confrontations.  Such factors weigh against his ability to function socially in a workplace environment, as they hinder his ability to interact appropriately with coworkers, supervisors, and the general public.  The Veteran has also endorsed fatigue and daytime sleepiness.  The Board notes that the Veteran's testimony at the June 2015 Board hearing linking his sleepiness and fatigue to his psychiatric medications is consistent with the known side effects of the medications shown in the record to have been prescribed.  For example, the Veteran has been prescribed, among other medications, Mirtazapine, trazadone, Seroquel, and Zoloft.  All of these medications are known to cause drowsiness, fatigue, and/or sedation.  See UpToDate, http://www.uptodate.com (last visited September 28, 2015).  Such factors weigh against the Veteran's ability to sustain concentration, persistence, and pace sufficient to follow a substantially gainful occupation.  The Board also finds significant the fact that the Veteran has a limited education and work history.  He has only performed unskilled jobs in the past, has not worked in over twenty years, and has no skills that are transferable to light or sedentary jobs.  The Board finds that the Veteran's educational and occupational profile is also a factor counting against his ability to secure or follow a substantially gainful occupation.

In making its determination, the Board has considered the opinion evidence of record.  In favor of the Veteran's claim are June 2011 private psychological examination and the July 2012 private vocational evaluation.  Against the Veteran's claim are the December 2009 VA examination and the March 2013 VA examination.  The Board finds no reason to afford greater probative value to the opinion evidence counting against the Veteran's claim than to the opinion evidence in favor of his claim.  Each examiner either reviewed the record or took a detailed history from the Veteran that was consistent with the evidence of record and provided an opinion as to the impact the Veteran's PTSD has on his ability to work supported by at least some rationale.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  In this regard, the Board again notes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Thus, the Board is not bound by the medical and non-medical expert opinions of record.  Rather the Board makes its decision herein based on the facts of the case, which are summarized above.

The Board has also considered the fact that the Veteran was determined by SSA to be disabled as of May 1, 1995, based on psychiatric disabilities.  SSA regulations defined "disability" for adults as "the inability to do any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months."  20 C.F.R. § 416.905 (2014).  The Board notes that such a definition is very similar to VA's regulations defining entitlement to a TDIU.  See 38 C.F.R. § 4.16.  Although VA is not bound by SSA's determinations, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), the Board has carefully considered the evidence upon which SSA based its determination, and finds SSA's determination in this case to be persuasive and, therefore, probative as to the Veteran's claim for entitlement to a TDIU.

Considering the Veteran's background and education, his skills and his work history, and the occupational limitations he experiences due to the service-connected PTSD, the Board finds that the Veteran's service-connected disability affects him in such a way that he is precluded from securing or following a substantially gainful occupation.  The Board finds that the opinions of record finding that the Veteran has functional limitations due to his service-connected disability are substantiated by the Veteran's testimony at the June 2015 Board hearing and by the medical evidence of record, and are therefore probative on the matter.  In view of the foregoing, the Board concludes that the probative evidence of record is at least at relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disability.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, resolving any doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted. 
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a TDIU is granted.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


